AMDAHL, Chief Justice.
This is an appeal by Daniel Alan Nelson from an order of the Hennepin County District Court denying his petition for postcon-viction relief in the form of resentencing according to the Minnesota Sentencing Guidelines pursuant to Minn.Stat. § 590.01, subd. 3 (Supp.1981). We affirm.
Petitioner, who is 25, seeks resentencing in connection with a 1979 conviction of burglary, for which he received a 5-year prison term. Petitioner’s expected release date and sentence expiration date are the same — December 24, 1982.
Petitioner’s criminal history score at the time of sentencing in 1979 would have been three. The burglary offense is a severity level IV offense. The presumptive sentence for this offense by one with a criminal history score of three is 21 months stayed. If petitioner were resentenced to the presumptive sentence, he would be entitled to immediate unsupervised release from prison.
Given petitioner’s record of recidivism and his apparent refusal to seek treatment for his chemical dependency problem, we conclude that the district court properly refused to resentence petitioner according to the Sentencing Guidelines. State v. Champion, 319 N.W.2d 21 (Minn.1982).
Affirmed.